Fourth Court of Appeals
                                San Antonio, Texas
                                     February 7, 2019

                                   No. 04-18-00484-CR

                               David Asa VILLARREAL,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR0549
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER
        The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED. Time
is extended to March 25, 2019.



                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court